Citation Nr: 1514551	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  14-37 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Orlando, Florida


THE ISSUE

Entitlement to payment of or reimbursement for expenses incurred at a non-VA medical facility on January 6, 2011.  

REPRESENTATION

Appellant represented by:	Daniel Smith, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Orlando, Florida.    

The Veteran and his spouse testified before the undersigned at a February 2015 travel Board hearing.  


FINDINGS OF FACT

1.  The Veteran's treatment at private hospital on January 6, 2011, was for a non-emergent condition.

2.  The Veteran did not request or obtain prior authorization from VA for the medical treatment rendered on January 6, 2011, nor did he request such authorization within 48 hours after the treatment was provided.


CONCLUSION OF LAW

The criteria for payment of or reimbursement for expenses incurred at a non-VA medical facility on January 6, 2011, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is requesting reimbursement for fees he incurred as a result of inpatient hospitalization on January 6, 2011, at Holmes Regional Medical Center.  

On January 4, 2011, the Veteran presented for an unscheduled visit at a cardiologist.  The Veteran reported he had developed recurrent chest pain which was moderately severe.  Some fatigue and tiredness and mild shortness of breath were noted.  The symptoms were similar to what the Veteran was experiencing prior to his stent placement in September 2010.  Physical examination was conducted.  The impression was that the Veteran had hypertension, hyperlipidemia, coronary artery disease, and recent stenting with a drug resistant stent to the large ramus branch as well as recurrent angina.  The physician opined the Veteran could have in-stent restenosis.  The physician wrote that he found the Veteran would benefit from repeat catheterization and coronary angiography to fully delineate the extent of any recurrent coronary disease.  

On January 6, 2011, the Veteran was admitted as an in-patient to Holmes Regional Medical Center where he underwent a left heart catheterization, a left ventriculogram and a selective coronary angiography.  The indication for the procedures was coronary artery disease, angina and a history of the Veteran having a stent.  

On February 8, 2011, VA received notice that the Veteran had been admitted to Holmes Regional Medical Center.  

In May 2014, VA informed the Veteran that VA was without authority to cover expenses rendered by a non-VA provider when the services were not pre-authorized by a VA primary care provider.  He was further informed that any treatment that had not been pre-authorized for the date of service of January 6, 2011, was not eligible for reimbursement.  VA also informed the Veteran that it did not have any pending claims for reimbursement for January 6, 2011.  The Veteran appealed this decision.

In a May 2014 notice of disagreement, the Veteran reported that VA staff refused to do anything to treat him.  He then went to a private cardiologist who scheduled the catheterization for two days later.  The Veteran thought he had insurance from his prior employer but found out that that company had stopped paying for his health insurance premiums in October and he was not covered for the procedure.  

The Veteran testified that, when he consulted with his non-VA health care provider about his continued issues with fatigue, the physician was very concerned.  He ran some tests and informed the Veteran that he was not sure if a stent had slipped.  He wanted to get the Veteran in as soon as possible for more surgery to check on the stent.  The physician asked the Veteran if he could come back the next morning for the procedure.  The Veteran thought he had insurance and the medical facility also checked and thought he had insurance.  The Veteran informed the medical facility to file a bill with VA because the procedure was a continuation of the prior treatment he had received for a service-connection disorder.  The Veteran assumed that the procedure was an emergency procedure because the physician was very concerned that a stent had moved.  The Veteran's representative argued the Veteran would assume it's an emergency situation because the private physician requested the Veteran to return the next morning.  The Veteran did not feel that treatment at VA was an option because of the time involved with dealing with VA medical on the hospital side of things.  The Veteran did not seek prior authorization from VA.  

In order to be admitted to a non-VA facility at VA expense, the admission must be authorized in advance by VA (or within 72 hours in the case of an emergency).  See 38 C.F.R. § 17.54.  The provisions of 38 U.S.C.A. § 1703 allow for "individual authorizations" as well as contracts with non-VA facilities.  See 38 C.F.R. § 17.52(a).  In the instant case there is no evidence demonstrating that there was an actual contract with the Holmes Regional Medical Center for VA treatment.  

When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may provide individual authorization or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a); 38 C.F.R. §§ 17.52(a)  17.54.  See also Malone v. Gober, 10 Vet. App. 539, 541 (1997). 

However, hospital care or medical services in public or private facilities will be authorized, for the treatment of "medical emergencies" which pose a serious threat to the life or health of a veteran receiving hospital care or medical services in a facility over which the Secretary has direct jurisdiction or government facility with which the Secretary contracts, and for which the facility is not staffed or equipped to perform, and transfer to a public or private hospital which has the necessary staff or equipment is the only feasible means of providing the necessary treatment, until such time following the furnishing of care in the non-VA facility as the veteran can be safely transferred to a VA facility.  38 U.S.C.A. 1703(a)(3); 38 C.F.R. 17.52(a)(3).  There is no requirement for treatment of a "service-connected disability" under this provision. 

The admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  When non-VA care is authorized in such circumstances, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated.  38 C.F.R. § 17.53. 

The issue of whether VA gave prior authorization for non-VA medical care received at a private facility is a factual, and not medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994). 

VA's General Counsel, in a non-precedential response to the question regarding "[w]ho has the authority to approve or authorize a request for private hospitalization at VA expense under 38 U.S.C.A. § 1703(a), and what type of action(s) is necessary to constitute prior authorization under 38 C.F.R. § [17.54]" has indicated that the requirements for obtaining prior authorization for private medical expenses are quite specific.  In addition to meeting statutory requirements for reimbursement, any verbal authorizations must be confirmed in writing.  See VAOGCCONCLOP 1-95, 8, 9.

The Board finds that VA did not provide individual authorization for the Veteran's treatment rendered at Holmes Regional Medical Center on January 6, 2011.  The Veteran has not argued such a fact pattern.  He has not claimed that he requested VA authorization prior to the medical treatment.  The Veteran also does not advance an argument to the effect that he requested authorization from VA within 48 hours after his admission based on his being treated for an emergency situation.  The Veteran has testified that he did not seek treatment through VA because of the perceived time it would take.  He has not argued, and there is no evidence of record to support a finding, that VA facilities were not feasibly available.  He has merely argued that he did not want to take the time to deal with VA procedures.  

There is evidence of record indicating that the Veteran thought his treatment at Holmes Regional Medical Center was for an emergency situation.  The Board's review of the January 4, 2011, private clinical record does not support such a finding.  There is no indication in any of the clinical records that a medical procedure was required to address an emergency situation.  The evidence shows that the procedure was scheduled for the day following the Veteran's evaluation by a private physician, not on the day of the private evaluation, indicating that a medical emergency did not exist.  Moreover, even if the Veteran thought that the treatment rendered was for an emergency, the Veteran did not contact VA within the requisite time period to request authorization for the treatment.  The failure to do so in a timely manner negates the Veteran's avenue for reimbursement of the treatment based on an emergency.  

As the Veteran did not contact VA for authorization prior to the treatment rendered by Holmes Regional Medical Center on January 6, 2011, the Veteran was not treated on that date for an emergent condition, and he failed to request authorization for the private treatment on the basis of a medical emergency within 48 hours of his treatment, the Board finds that he is not entitled to reimbursement for or payment of the expenses associated with such treatment.

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

The appeal is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


